IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-41033
                           Summary Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

CESAR CISNEROS-QUINONES,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-98-CR-194-1
                       - - - - - - - - - -

                            July 23, 1999

Before HIGGINBOTHAM, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Cesar Cisneros-Quinones appeals his guilty-plea conviction

for being an alien found to be illegally in the United States

after deportation in violation of 8 U.S.C. § 1326(a) & (b).        He

argues that the district court erred in finding that his prior

state involuntary manslaughter conviction was an aggravated

felony and increasing his offense level by 16 points under

§ 2L1.2(b)(1)(A) of the United States Sentencing Guidelines.

Because there is an absence of clear law on the precise issue

raised by Cisneros-Quinones, he has not shown that any error by

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-41033
                               -2-

the district court was clear or obvious.     See United States v.

Castro, 166 F.3d 728, 732 (5th Cir. 1999).

     AFFIRMED.